Case 2:19-cv-10302-BAF-RSW ECF No. 18-3 filed 01/31/20   PageID.211   Page 1 of 24




                                                             EXHIBIT B
  Case 2:19-cv-10302-BAF-RSW ECF No. 18-3 filed 01/31/20                  PageID.212      Page 2 of 24




                                            www.bursor.com

2665 SOUTH BAYSHORE DRIVE               888 SEVENTH AVENUE             1990 NORTH CALIFORNIA BLVD.
MIAMI, FL 33133                         NEW YORK, NY 10019             WALNUT CREEK, CA 94596



                                          FIRM RESUME
          With offices in Florida, New York, and California, BURSOR & FISHER lawyers have
   represented both plaintiffs and defendants in state and federal courts throughout the country.

           The lawyers at our firm have an active civil trial practice, having won multi-million
   dollar verdicts or recoveries in six of six class action jury trials since 2008. Our most recent
   class action trial victory came in May 2019 in Perez v. Rash Curtis & Associates, in which Mr.
   Bursor served as lead trial counsel and won a $267 million jury verdict against a debt collector
   found to have violated the Telephone Consumer Protection Act.

           In August 2013 in Ayyad v. Sprint Spectrum L.P., in which Mr. Bursor served as lead trial
   counsel, we won a jury verdict defeating Sprint’s $1.06 billion counterclaim and securing the
   class’s recovery of more than $275 million in cash and debt relief.

           In Thomas v. Global Vision Products, Inc. (II), we obtained a $50 million jury verdict in
   favor of a certified class of 150,000 purchasers of the Avacor Hair Regrowth System. The legal
   trade publication VerdictSearch reported that this was the second largest jury verdict in
   California in 2009, and the largest in any class action.

           The lawyers at our firm have an active class action practice and have won numerous
   appointments as class counsel to represent millions of class members, including customers of
   Honda, Verizon Wireless, AT&T Wireless, Sprint, Haier America, and Michaels Stores as well
   as purchasers of Avacor™, Hydroxycut, and Sensa™ products. Since 2014, our lawyers have
   certified ten consumer classes pursuant to contested class certification motions (see Ebin,
   Forcellati, In re EZ Seed Litig., Dei Rossi, Melgar, Hart, Dzielak, Martinelli, West, McMillion,
   infra). Since December 2010, Bursor & Fisher lawyers have been court-appointed Class
   Counsel or Interim Class Counsel in:

                     i.   O’Brien v. LG Electronics USA, Inc. (D.N.J. Dec. 16, 2010) to represent a
                          certified nationwide class of purchasers of LG French-door refrigerators,
                   ii.    Ramundo v. Michaels Stores, Inc. (N.D. Ill. June 8, 2011) to represent a
                          certified nationwide class of consumers who made in-store purchases at
                          Michaels Stores using a debit or credit card and had their private financial
                          information stolen as a result,
                   iii.   In re Haier Freezer Consumer Litig. (N.D. Cal. Aug. 17, 2011) to
                          represent a certified class of purchasers of mislabeled freezers from Haier
                          America Trading, LLC,
Case 2:19-cv-10302-BAF-RSW ECF No. 18-3 filed 01/31/20               PageID.213       Page 3 of 24
                                                                                       PAGE 2


              iv.    Rodriguez v. CitiMortgage, Inc. (S.D.N.Y. Nov. 14, 2011) to represent a
                     certified nationwide class of military personnel against CitiMortgage for
                     illegal foreclosures,
               v.    Avram v. Samsung Electronics America, Inc., et al. (D.N.J. Jan. 3, 2012)
                     to represent a proposed nationwide class of purchasers of mislabeled
                     refrigerators from Samsung Electronics America, Inc. and Lowe’s
                     Companies, Inc.,
              vi.    Rossi v. The Procter & Gamble Co. (D.N.J. Jan. 31, 2012) to represent a
                     certified nationwide class of purchasers of Crest Sensitivity Treatment &
                     Protection toothpaste,
              vii.   Dzielak v. Whirlpool Corp. et al. (D.N.J. Feb. 21, 2012) to represent a
                     proposed nationwide class of purchasers of mislabeled Maytag Centennial
                     washing machines from Whirlpool Corp., Sears, and other retailers,
             viii.   In re Sensa Weight Loss Litig. (N.D. Cal. Mar. 2, 2012) to represent a
                     certified nationwide class of purchasers of Sensa weight loss products,
              ix.    In re Sinus Buster Products Consumer Litig. (E.D.N.Y. Dec. 17, 2012) to
                     represent a certified nationwide class of purchasers of Sinus Buster
                     products,
               x.    Ebin v. Kangadis Food Inc. (S.D.N.Y. Feb. 25, 2014) to represent a
                     certified nationwide class of purchasers of Capatriti 100% Pure Olive Oil,
              xi.    Forcellati v. Hyland’s, Inc. (C.D. Cal. Apr. 9, 2014) to represent a
                     certified nationwide class of purchasers of children’s homeopathic cold
                     and flu remedies,
              xii.   Ebin v. Kangadis Family Management LLC, et al. (S.D.N.Y. Sept. 18,
                     2014) to represent a certified nationwide class of purchasers of Capatriti
                     100% Pure Olive Oil,
             xiii.   In re Scotts EZ Seed Litig. (S.D.N.Y. Jan. 26, 2015) to represent a certified
                     class of purchasers of Scotts Turf Builder EZ Seed,
             xiv.    Dei Rossi v. Whirlpool Corp., et al. (E.D. Cal. Apr. 28, 2015) to represent
                     a certified class of purchasers of mislabeled KitchenAid refrigerators from
                     Whirlpool Corp., Best Buy, and other retailers,
              xv.    Hendricks v. StarKist Co. (N.D. Cal. July 23, 2015) to represent a certified
                     nationwide class of purchasers of StarKist tuna products,
             xvi.    In re NVIDIA GTX 970 Graphics Card Litig. (N.D. Cal. May 8, 2015) to
                     represent a proposed nationwide class of purchasers of NVIDIA GTX 970
                     graphics cards,
            xvii.    Melgar v. Zicam LLC, et al. (E.D. Cal. March 30, 2016) to represent a
                     certified ten-jurisdiction class of purchasers of Zicam Pre-Cold products,
            xviii.   In re Trader Joe’s Tuna Litigation (C.D. Cal. December 21, 2016) to
                     represent purchaser of allegedly underfilled Trader Joe’s canned tuna.
             xix.    In re Welspun Litigation (S.D.N.Y. January 26, 2017) to represent a
                     proposed nationwide class of purchasers of Welspun Egyptian cotton
                     bedding products,
              xx.    Retta v. Millennium Products, Inc. (C.D. Cal. January 31, 2017) to
                     represent a certified nationwide class of Millennium kombucha beverages,
Case 2:19-cv-10302-BAF-RSW ECF No. 18-3 filed 01/31/20             PageID.214      Page 4 of 24
                                                                                    PAGE 3


              xxi.   Moeller v. American Media, Inc., (E.D. Mich. June 8, 2017) to represent a
                     class of magazine subscribers under the Michigan Preservation of Personal
                     Privacy Act,
             xxii.   Hart v. BHH, LLC (S.D.N.Y. July 7, 2017) to represent a nationwide class
                     of purchasers of Bell & Howell ultrasonic pest repellers,
            xxiii.   McMillion v. Rash Curtis & Associates (N.D. Cal. September 6, 2017) to
                     represent a certified nationwide class of individuals who received calls
                     from Rash Curtis & Associates,
            xxiv.    Lucero v. Solarcity Corp. (N.D. Cal. September 15, 2017) to represent a
                     certified nationwide class of individuals who received telemarketing calls
                     from Solarcity Corp.,
             xxv.    Taylor v. Trusted Media Brands, Inc. (S.D.N.Y. Oct. 17, 2017) to
                     represent a class of magazine subscribers under the Michigan Preservation
                     of Personal Privacy Act,
            xxvi.    Gasser v. Kiss My Face, LLC (N.D. Cal. Oct. 23, 2017) to represent a
                     proposed nationwide class of purchasers of cosmetic products,
            xxvii.   Gastelum v. Frontier California Inc. (S.F. Superior Court February 21,
                     2018) to represent a certified California class of Frontier landline
                     telephone customers who were charged late fees,
           xxviii.   Williams v. Facebook, Inc. (N.D. Cal. June 26, 2018) to represent a
                     proposed nationwide class of Facebook users for alleged privacy
                     violations,
            xxix.    Ruppel v. Consumers Union of United States, Inc. (S.D.N.Y. July 27,
                     2018) to represent a class of magazine subscribers under the Michigan
                     Preservation of Personal Privacy Act,
             xxx.    Bayol v. Health-Ade (N.D. Cal. August 23, 2018) to represent a proposed
                     nationwide class of Health-Ade kombucha beverage purchasers,
            xxxi.    West v. California Service Bureau (N.D. Cal. September 12, 2018) to
                     represent a certified nationwide class of individuals who received calls
                     from California Service Bureau,
            xxxii.   Gregorio v. Premier Nutrition Corporation (S.D.N.Y. Sept. 14, 2018) to
                     represent a nationwide class of purchasers of protein shake products,
           xxxiii.   Moeller v. Advance Magazine Publishers, Inc. d/b/a Condé Nast
                     (S.D.N.Y. Oct. 24, 2018) to represent a class of magazine subscribers
                     under the Michigan Preservation of Personal Privacy Act,
           xxxiv.    Bakov v. Consolidated World Travel Inc. d/b/a Holiday Cruise Line (N.D.
                     Ill. Mar. 21, 2019) to represent a certified class of individuals who
                     received calls from Holiday Cruise Line,
            xxxv.    Martinelli v. Johnson & Johnson (E.D. Cal. March 29, 2019) to represent
                     a certified class of purchasers of Benecol spreads labeled with the
                     representation “No Trans Fat,”
           xxxvi.    Edwards v. Hearst Communications, Inc. (S.D.N.Y. April 24, 2019) to
                     represent a class of magazine subscribers under the Michigan Preservation
                     of Personal Privacy Act,
           xxxvii.   Galvan v. Smashburger (C.D. Cal. June 25, 2019) to represent a proposed
                     class of purchasers of Smashburger’s “Triple Double” burger.
Case 2:19-cv-10302-BAF-RSW ECF No. 18-3 filed 01/31/20                   PageID.215      Page 5 of 24
                                                                                          PAGE 4


                                       SCOTT A. BURSOR

        Mr. Bursor has an active civil trial practice, having won multi-million verdicts or
 recoveries in six of six civil jury trials since 2008. Mr. Bursor’s most recent victory came in
 May 2019 in Perez v. Rash Curtis & Associates, in which Mr. Bursor served as lead trial counsel
 and won a jury verdict finding that the Defendant violated the Telephone Consumer Protection
 Act 534,712 times, entitling class members to a minimum of $267 million in statutory damages.

         In Ayyad v. Sprint Spectrum L.P. (2013), where Mr. Bursor served as lead trial counsel,
 the jury returned a verdict defeating Sprint’s $1.06 billion counterclaim and securing the class’s
 recovery of more than $275 million in cash and debt relief.

         In Thomas v. Global Vision Products, Inc. (2009), the jury returned a $50 million verdict
 in favor of the plaintiff and class represented by Mr. Bursor. The legal trade publication
 VerdictSearch reported that this was the second largest jury verdict in California in 2009.

         Class actions are rarely tried to verdict. Other than Mr. Bursor and his partner Mr.
 Fisher, we know of no lawyer that has tried more than one class action to a jury. Mr. Bursor’s
 perfect record of six wins in six class action jury trials, with recoveries ranging from $21 million
 to $299 million, is unmatched by any other lawyer. Each of these victories was hard-fought
 against top trial lawyers from the biggest law firms in the United States.

          Mr. Bursor graduated from the University of Texas Law School in 1996. He served as
 Articles Editor of the Texas Law Review, and was a member of the Board of Advocates and
 Order of the Coif. Prior to starting his own practice, Mr. Bursor was a litigation associate with
 Cravath, Swaine & Moore (1996-2000) and Chadbourne & Parke LLP (2001), where he
 represented large telecommunications, pharmaceutical, and technology companies in commercial
 litigation.

         Mr. Bursor is a member of the state bars of New York, Florida, and California, as well as
 the bars of the United States Court of Appeals for the Second, Third, Fourth, Sixth, Ninth and
 Eleventh Circuits, and the bars of the United States District Courts for the Southern and Eastern
 Districts of New York, the Northern, Central, Southern and Eastern Districts of California, the
 Southern and Middle Districts of Florida, and the Eastern District of Michigan.

                                        Representative Cases

         Mr. Bursor was appointed lead or co-lead class counsel to the largest, 2nd largest, and 3rd
 largest classes ever certified. Mr. Bursor has represented classes including more than 160
 million class members, roughly 1 of every 2 Americans. Listed below are recent cases that are
 representative of Mr. Bursor’s practice:

         Mr. Bursor negotiated and obtained court-approval for two landmark settlements in
 Nguyen v. Verizon Wireless and Zill v. Sprint Spectrum (the largest and 2nd largest classes ever
 certified). These settlements required Verizon and Sprint to open their wireless networks to
 third-party devices and applications. These settlements are believed to be the most significant
Case 2:19-cv-10302-BAF-RSW ECF No. 18-3 filed 01/31/20                  PageID.216       Page 6 of 24
                                                                                          PAGE 5


 legal development affecting the telecommunications industry since 1968, when the FCC’s
 Carterfone decision similarly opened up AT&T’s wireline telephone network.

         Mr. Bursor was the lead trial lawyer in Ayyad v. Sprint Spectrum, L.P. representing a
 class of approximately 2 million California consumers who were charged an early termination
 fee under a Sprint cellphone contract, asserting claims that such fees were unlawful liquidated
 damages under the California Civil Code, as well as other statutory and common law claims.
 After a five-week combined bench-and-jury trial, the jury returned a verdict in June 2008 and the
 Court issued a Statement of Decision in December 2008 awarding the plaintiffs $299 million in
 cash and debt cancellation. Mr. Bursor served as lead trial counsel for this class again in 2013
 during a month-long jury trial in which Sprint asserted a $1.06 billion counterclaim against the
 class. Mr. Bursor secured a verdict awarding Sprint only $18.4 million, the exact amount
 calculated by the class’s damages expert. This award was less than 2% of the damages Sprint
 sought, less than 6% of the amount of the illegal termination fees Sprint charged to class
 members. In December 2016, after more than 13 years of litigation, the case was settled for
 $304 million, including $79 million in cash payments plus $225 million in debt cancellation.

         Mr. Bursor was the lead trial lawyer in White v. Cellco Partnership d/b/a Verizon
 Wireless representing a class of approximately 1.4 million California consumers who were
 charged an early termination fee under a Verizon cellphone contract, asserting claims that such
 fees were unlawful liquidated damages under the California Civil Code, as well as other statutory
 and common law claims. In July 2008, after Mr. Bursor presented plaintiffs’ case-in-chief,
 rested, then cross-examined Verizon’s principal trial witness, Verizon agreed to settle the case
 for a $21 million cash payment and an injunction restricting Verizon’s ability to impose early
 termination fees in future subscriber agreements.

         Mr. Bursor was the lead trial lawyer in Thomas v. Global Visions Products Inc. Mr.
 Bursor represented a class of approximately 150,000 California consumers who had purchased
 the Avacor® hair regrowth system. In January 2008, after a four-week combined bench-and-jury
 trial. Mr. Bursor obtained a $37 million verdict for the class, which the Court later increased to
 $40 million.

          Mr. Bursor was appointed class counsel and was elected chair of the Official Creditors’
 Committee in In re Nutraquest Inc., a Chapter 11 bankruptcy case before Chief Judge Garrett E.
 Brown, Jr. (D.N.J.) involving 390 ephedra-related personal injury and/or wrongful death claims,
 two consumer class actions, four enforcement actions by governmental agencies, and multiple
 adversary proceedings related to the Chapter 11 case. Working closely with counsel for all
 parties and with two mediators, Judge Nicholas Politan (Ret.) and Judge Marina Corodemus
 (Ret.), the committee chaired by Mr. Bursor was able to settle or otherwise resolve every claim
 and reach a fully consensual Chapter 11 plan of reorganization, which Chief Judge Brown
 approved in late 2006. This settlement included a $12.8 million recovery to a nationwide class
 of consumers who alleged they were defrauded in connection with the purchase of Xenadrine®
 dietary supplement products.

          Mr. Bursor was the lead trial lawyer in In re: Pacific Bell Late Fee Litigation. After
 filing the first class action challenging Pac Bell's late fees in April 2010, winning a contested
 motion to certify a statewide California class in January 2012, and defeating Pac Bell's motion
Case 2:19-cv-10302-BAF-RSW ECF No. 18-3 filed 01/31/20                     PageID.217       Page 7 of 24
                                                                                             PAGE 6


 for summary judgment in February 2013, Mr. Bursor obtained final approval of the $38 million
 class settlement. The settlement, which Mr. Bursor negotiated the night before opening
 statements were scheduled to commence, included a $20 million cash payment to provide
 refunds to California customers who paid late fees on their Pac Bell wireline telephone accounts,
 and an injunction that reduced other late fee charges by $18.6 million.

                                       L. TIMOTHY FISHER

          L. Timothy Fisher has an active practice in consumer class actions and complex business
 litigation and has also successfully handled a large number of civil appeals.

         Mr. Fisher has been actively involved in numerous cases that resulted in multi-million
 dollar recoveries for consumers and investors. Mr. Fisher has handled cases involving a wide
 range of issues including nutritional labeling, health care, telecommunications, corporate
 governance, unfair business practices and consumer fraud. With his partner Scott A. Bursor, Mr.
 Fisher has tried five class action jury trials, all of which produced successful results. In Thomas
 v. Global Vision Products, Mr. Fisher obtained a jury award of $50,024,611 — the largest class
 action award in California in 2009 and the second-largest jury award of any kind.

         Mr. Fisher was admitted to the State Bar of California in 1997. He is also a member of
 the bars of the United States Court of Appeals for the Ninth Circuit and the United States District
 Courts for the Northern, Central, Southern and Eastern Districts of California. Mr. Fisher taught
 appellate advocacy at John F. Kennedy University School of Law in 2003 and 2004. In 2010, he
 contributed jury instructions, a verdict form and comments to the consumer protection chapter of
 Justice Elizabeth A. Baron’s California Civil Jury Instruction Companion Handbook (West
 2010). In January 2014, Chief Judge Claudia Wilken of the United States District Court for the
 Northern District of California appointed Mr. Fisher to a four-year term as a member of the
 Court’s Standing Committee on Professional Conduct.

         Mr. Fisher received his Juris Doctor from Boalt Hall at the University of California at
 Berkeley in 1997. While in law school, he was an active member of the Moot Court Board and
 participated in moot court competitions throughout the United States. In 1994, Mr. Fisher
 received an award for Best Oral Argument in the first-year moot court competition.

         In 1992, Mr. Fisher graduated with highest honors from the University of California at
 Berkeley and received a degree in political science. Prior to graduation, he authored an honors
 thesis for Professor Bruce Cain entitled “The Role of Minorities on the Los Angeles City
 Council.” He is also a member of Phi Beta Kappa.

                                         Representative Cases

 Thomas v. Global Vision Products, Inc. (Alameda County Superior Court). Mr. Fisher litigated
 claims against Global Vision Products, Inc. and other individuals in connection with the sale and
 marketing of a purported hair loss remedy known as Avacor. The case lasted more than seven
 years and involved two trials. The first trial resulted in a verdict for plaintiff and the class in the
 amount of $40,000,000. The second trial resulted in a jury verdict of $50,024,611, which led to
 a $30 million settlement for the class.
Case 2:19-cv-10302-BAF-RSW ECF No. 18-3 filed 01/31/20                   PageID.218       Page 8 of 24
                                                                                           PAGE 7


 In re Cellphone Termination Fee Cases - Handset Locking Actions (Alameda County Superior
 Court). Mr. Fisher actively worked on five coordinated cases challenging the secret locking of
 cell phone handsets by major wireless carriers to prevent consumers from activating them on
 competitive carriers’ systems. Settlements have been approved in all five cases on terms that
 require the cell phone carriers to disclose their handset locks to consumers and to provide
 unlocking codes nationwide on reasonable terms and conditions. The settlements fundamentally
 changed the landscape for cell phone consumers regarding the locking and unlocking of cell
 phone handsets.

 In re Cellphone Termination Fee Cases - Early Termination Fee Cases (Alameda County
 Superior Court and Federal Communications Commission). In separate cases that are a part of
 the same coordinated litigation as the Handset Locking Actions, Mr. Fisher actively worked on
 claims challenging the validity under California law of early termination fees imposed by
 national cell phone carriers. In one of those cases, against Verizon Wireless, a nationwide
 settlement was reached after three weeks of trial in the amount of $21 million. In a second case,
 which was tried to verdict, the Court held after trial that the $73 million of flat early termination
 fees that Sprint had collected from California consumers over an eight-year period were void and
 unenforceable.

                                    Selected Published Decisions

 Melgar v. Zicam LLC, 2016 WL 1267870 (E.D. Cal. Mar. 30, 2016) (certifying 10-jurisdiction
 class of purchasers of cold remedies, denying motion for summary judgment, and denying
 motions to exclude plaintiff’s expert witnesses).
 Salazar v. Honest Tea, Inc., 2015 WL 7017050 (E.D. Cal. Nov. 12. 2015) (denying motion for
 summary judgment).
 Dei Rossi v. Whirlpool Corp., 2015 WL 1932484 (E.D. Cal. Apr. 27, 2015) (certifying California
 class of purchasers of refrigerators that were mislabeled as Energy Star qualified).
 Bayol v. Zipcar, Inc., 78 F.Supp.3d 1252 (N.D. Cal. 2015) (denying motion to dismiss claims
 alleging unlawful late fees under California Civil Code § 1671).
 Forcellati v. Hyland’s, Inc., 2015 WL 9685557 (C.D. Cal. Jan. 12, 2015) (denying motion for
 summary judgment in case alleging false advertising of homeopathic cold and flu remedies for
 children).
 Bayol v. Zipcar, Inc., 2014 WL 4793935 (N.D. Cal. Sept. 25, 2014) (denying motion to transfer
 venue pursuant to a forum selection clause).
 Forcellati v. Hyland’s Inc., 2014 WL 1410264 (C.D. Cal. Apr. 9, 2014) (certifying nationwide
 class of purchasers of homeopathic cold and flu remedies for children).
 Hendricks v. StarKist Co., 30 F.Supp.3d 917 (N.D. Cal. 2014) (denying motion to dismiss in
 case alleging underfilling of 5-ounce cans of tuna).
 Dei Rossi v. Whirlpool Corp., 2013 WL 5781673 (E.D. Cal. October 25, 2013) (denying motion
 to dismiss in case alleging that certain KitchenAid refrigerators were misrepresented as Energy
 Star qualified).
Case 2:19-cv-10302-BAF-RSW ECF No. 18-3 filed 01/31/20                  PageID.219      Page 9 of 24
                                                                                         PAGE 8


 Forcellati v. Hyland’s Inc., 876 F.Supp.2d 1155 (C.D. Cal. 2012) (denying motion to dismiss
 complaint alleging false advertising regarding homeopathic cold and flu remedies for children).
 Clerkin v. MyLife.com, 2011 WL 3809912 (N.D. Cal. August 29, 2011) (denying defendants’
 motion to dismiss in case alleging false and misleading advertising by a social networking
 company).
 In re Cellphone Termination Fee Cases, 186 Cal.App.4th 1380 (2010) (affirming order
 approving $21 million class action settlement).
 Gatton v. T-Mobile USA, Inc., 152 Cal.App.4th 571 (2007) (affirming order denying motion to
 compel arbitration).
                                     Selected Class Settlements
 Melgar v. Zicam (Eastern District of California) - $16 million class settlement of claims alleging
 cold medicine was ineffective.

 Gastelum v. Frontier California Inc. (San Francisco Superior Court) - $10.9 million class action
 settlement of claims alleging that a residential landline service provider charged unlawful late
 fees.

 West v. California Service Bureau, Inc. (Northern District of California) - $4.1 million class
 settlement of claims under the Telephone Consumer Protection Act.

 Gregorio v. Premier Nutrition Corp. (Southern District of New York) - $9 million class
 settlement of false advertising claims against protein shake manufacturer.

 Morris v. SolarCity Corp. (Northern District of California) - $15 million class settlement of
 claims under the Telephone Consumer Protection Act.

 Retta v. Millennium Products, Inc. (Central District of California) - $8.25 million settlement to
 resolve claims of bottled tea purchasers for alleged false advertising.

 Forcellati v. Hyland’s (Central District of California) – nationwide class action settlement
 providing full refunds to purchasers of homeopathic cold and flu remedies for children.

 Dei Rossi v. Whirlpool (Eastern District of California) – class action settlement providing $55
 cash payments to purchasers of certain KitchenAid refrigerators that allegedly mislabeled as
 Energy Star qualified.

 In Re NVIDIA GTX 970 Graphics Chip Litigation (Northern District of California) - $4.5 million
 class action settlement of claims alleging that a computer graphics card was sold with false and
 misleading representations concerning its specifications and performance.

 Hendricks v. StarKist Co. (Northern District of California) – $12 million class action settlement
 of claims alleging that 5-ounce cans of tuna were underfilled.

 In re Zakskorn v. American Honda Motor Co. Honda (Eastern District of California) –
 nationwide settlement providing for brake pad replacement and reimbursement of out-of-pocket
 expenses in case alleging defective brake pads on Honda Civic vehicles manufactured between
 2006 and 2011.
Case 2:19-cv-10302-BAF-RSW ECF No. 18-3 filed 01/31/20                   PageID.220       Page 10 of 24
                                                                                            PAGE 9


  Correa v. Sensa Products, LLC (Los Angeles Superior Court) - $9 million settlement on behalf
  of purchasers of the Sensa weight loss product.

  In re Pacific Bell Late Fee Litigation (Contra Costa County Superior Court) - $38.6 million
  settlement on behalf of Pac Bell customers who paid an allegedly unlawful late payment charge.

  In re Haier Freezer Consumer Litigation (Northern District of California) - $4 million
  settlement, which provided for cash payments of between $50 and $325.80 to class members
  who purchased the Haier HNCM070E chest freezer.

  Thomas v. Global Vision Products, Inc. (Alameda County Superior Court) - $30 million
  settlement on behalf of a class of purchasers of a hair loss remedy.

  Guyette v. Viacom, Inc. (Alameda County Superior Court) - $13 million settlement for a class of
  cable television subscribers who alleged that the defendant had improperly failed to share certain
  tax refunds with its subscribers.

                                      JOSEPH I. MARCHESE

          Joseph I. Marchese is a Partner with Bursor & Fisher, P.A. Joe focuses his practice on
  consumer class actions, employment law disputes, and commercial litigation. He has
  represented corporate and individual clients in a wide array of civil litigation, and has substantial
  trial and appellate experience.

          Joe has diverse experience in litigating and resolving consumer class actions involving
  claims of mislabeling, false or misleading advertising, privacy violations, data breach claims, and
  violations of the Servicemembers Civil Relief Act.

         Joe also has significant experience in multidistrict litigation proceedings. Recently, he
  served on the Plaintiffs’ Executive Committee in In Re: Blue Buffalo Company, Ltd. Marketing
  And Sales Practices Litigation, MDL No. 2562, which resulted in a $32 million consumer class
  settlement. Currently, he serves on the Plaintiffs’ Steering Committee for Economic
  Reimbursement in In Re: Valsartan Products Liability Litigation, MDL. No. 2875.

          Joe is admitted to the State Bar of New York and is a member of the bars of the United
  States District Courts for the Southern District of New York, the Eastern District of New York,
  and the Eastern District of Michigan, as well as the United States Court of Appeals for the
  Second Circuit.

        Joe graduated from Boston University School of Law in 2002 where he was a member of
  The Public Interest Law Journal. In 1998, Joe graduated with honors from Bucknell University.

                                    Selected Published Decisions:

  Boelter v. Hearst Communications, Inc., 269 F. Supp. 3d 172 (S.D.N.Y. Sept. 7, 2017), granting
  plaintiff’s motion for partial summary judgment on state privacy law violations in putative class
  action.
Case 2:19-cv-10302-BAF-RSW ECF No. 18-3 filed 01/31/20                   PageID.221       Page 11 of 24
                                                                                           PAGE 10


  Boelter v. Hearst Communications, Inc., 192 F. Supp. 3d 427 (S.D.N.Y. June 17, 2016), denying
  publisher’s motion to dismiss its subscriber’s allegations of state privacy law violations in
  putative class action.

  In re Scotts EZ Seed Litigation, 304 F.R.D. 397 (S.D.N.Y. 2015), granting class certification of
  false advertising and other claims brought by New York and California purchasers of grass seed
  product.

  Ebin v. Kangadis Food Inc., 297 F.R.D. 561 (S.D.N.Y. 2014), granting nationwide class
  certification of false advertising and other claims brought by purchasers of purported “100%
  Pure Olive Oil” product.

  In re Michaels Stores Pin Pad Litigation, 830 F. Supp. 2d 518 (N.D. Ill. 2011), denying retailer’s
  motion to dismiss its customers’ state law consumer protection and privacy claims in data breach
  putative class action.

                                      Selected Class Settlements:

  Edwards v. Hearst Communications, Inc., Case No. 15-cv-09279-AT (S.D.N.Y. 2019) – final
  approval granted for $50 million class settlement to resolve claims of magazine subscribers for
  alleged statutory privacy violations.

  Moeller v. Advance Magazine Publishers, Inc. d/b/a Condé Nast, Case No. 15-cv-05671-NRB
  (S.D.N.Y. 2019) – final approval granted for $13.75 million class settlement to resolve claims of
  magazine subscribers for alleged statutory privacy violations.

  In re Scotts EZ Seed Litigation, Case No. 12-cv-4727-VB (S.D.N.Y. 2018) – final approval
  granted for $47 million class settlement to resolve false advertising claims of purchasers of
  combination grass seed product.

  In Re: Blue Buffalo Marketing And Sales Practices Litigation, Case No. 14-MD-2562-RWS
  (E.D. Mo. 2016) – final approval granted for $32 million class settlement to resolve claims of pet
  owners for alleged false advertising of pet foods.

  Rodriguez v. Citimortgage, Inc., Case No. 11-cv-4718-PGG (S.D.N.Y. 2015) – final approval
  granted for $38 million class settlement to resolve claims of military servicemembers for alleged
  foreclosure violations of the Servicemembers Civil Relief Act, where each class member was
  entitled to $116,785 plus lost equity in the foreclosed property and interest thereon.

  O’Brien v. LG Electronics USA, Inc., et al., Case No. 10-cv-3733-DMC (D.N.J. 2011) – final
  approval granted for $23 million class settlement to resolve claims of Energy Star refrigerator
  purchasers for alleged false advertising of the appliances’ Energy Star qualification.

                                       JOSHUA D. ARISOHN

          Joshua D. Arisohn is a Partner with Bursor & Fisher, P.A. Josh has litigated precedent-
  setting cases in the areas of consumer class actions and terrorism. He participated in the first ever
Case 2:19-cv-10302-BAF-RSW ECF No. 18-3 filed 01/31/20                    PageID.222       Page 12 of 24
                                                                                             PAGE 11


  trial to take place under the Anti-Terrorism Act, a statute that affords U.S. citizens the right to
  assert federal claims for injuries arising out of acts of international terrorism. Josh’s practice
  continues to focus on terrorism-related matters as well as class actions.

          Josh is admitted to the State Bar of New York and is a member of the bars of the United
  States District Courts for the Southern District of New York and the Eastern District of New
  York.

         Josh previously practiced at Dewey & LeBoeuf LLP and DLA Piper LLP. He graduated
  from Columbia University School of Law in 2006, where he was a Harlan Fiske Stone Scholar,
  and received his B.A. from Cornell University in 2002. Josh has been honored as a 2015 and
  2016 Super Lawyer Rising Star.

                                     Selected Published Decisions:

  Morris v. SolarCity Corp., 2016 WL 1359378 (N.D. Cal. Apr. 4, 2016), denying defendant’s
  motion to dismiss claims that solar company illegally called consumers using an artificial or
  prerecorded voice and an automatic telephone dialing system.

  Boelter v. Hearst Commc'ns, Inc., 192 F. Supp. 3d 427 (S.D.N.Y. 2016), denying defendant’s
  motion to dismiss and finding that the Michigan Video Rental Privacy Act does not violate the
  First Amendment.

  Edwards v. Oportun, Inc., 193 F. Supp. 3d 1096 (N.D. Cal. 2016), denying defendant’s motion
  dismiss and rejecting its argument that providing a class representative with a cashier’s check for
  his individual damages mooted his individual and class claims.

                                      Selected Class Settlements:

  Morris v. SolarCity Corp., Case No. 3:15-cv-05107-RS (N.D. Cal.) - final approval granted for
  $15 million class settlement to resolve claims under the Telephone Consumer Protection Act
  (“TCPA”), 47 U.S.C. § 227 et seq.

                                           JOEL D. SMITH

         Joel D. Smith is a Partner with Bursor & Fisher, P.A. Joel’s practice focuses on
  consumer class actions and complex litigation. He has substantial experience in trial and
  appellate courts across the nation.

           Prior to joining Bursor & Fisher, Joel was a litigator at Crowell & Moring, where he
  represented Fortune 500 companies, privately-held businesses, and public entities in commercial
  litigation and nationwide class actions. While at Crowell & Moring, Joel litigated some of the
  firm’s most high-profile matters, including several class actions alleging deceptive sales
  practices with respect to Apple iPhones and iPads, and a class action seeking to hold U.S. energy
  companies accountable for global warming. Joel also represented major U.S. retailers in a
  lawsuit over a devastating fire in Roseville, California that caused approximately $55 million in
Case 2:19-cv-10302-BAF-RSW ECF No. 18-3 filed 01/31/20                   PageID.223      Page 13 of 24
                                                                                           PAGE 12


  damages. He also was part of the trial team in a widely publicized trial over the death of a
  contestant who died after participating in a Sacramento radio station’s water drinking contest.

         Joel received both his undergraduate and law degrees from the University of California at
  Berkeley. While at Berkeley School of Law, he was a member of the California Law Review,
  received several academic honors, externed for the California Attorney General’s office and
  published an article on climate change policy and litigation.

          Joel is admitted to the State Bar of California, as well as the United States Courts of
  Appeals for the Second, Third and Ninth Circuits; the Northern, Central, Southern and Eastern
  Districts of California; and is a member of the General Bar of the Northern District of Illinois.

                                    Selected Published Decisions:

  Revitch v. DIRECTV, LLC, 2018 WL 4030550 (N.D. Cal. Aug. 23, 2018), denying motion to
  compel arbitration in putative class action alleging unlawful calls under the Telephone Consumer
  Protection Act.

                                     Selected Class Settlements:

  Morris v. SolarCity Corp., Case No. 3:15-cv-05107-RS (N.D. Cal.) - final approval granted for
  $15 million class settlement to resolve claims under the Telephone Consumer Protection Act
  (“TCPA”), 47 U.S.C. § 227 et seq.

                                        NEAL J. DECKANT

          Neal J. Deckant is a Partner with Bursor & Fisher, P.A. Neal focuses his practice on
  complex business litigation, consumer class actions, and employment law disputes. Prior to
  joining Bursor & Fisher, Neal counseled low-income homeowners facing foreclosure in East
  Boston.

          In 2015, Neal was defense trial counsel for a law firm and several of its partners in a
  sexual harassment case brought by a former associate of that firm. The plaintiff’s complaint
  sought $22 million in compensatory and punitive damages. After a 3-week trial in federal court
  in New York, the jury returned a verdict of not liable for the federal and state law claims.
  During the trial, the judge also granted defendants’ motion for judgment as a matter of law on the
  plaintiff’s claims for retaliation and defamation. The jury found liability solely under New York
  City’s human rights law, awarding only $140,000 in damages.

          Neal is admitted to the State Bars of California and New York, and is a member of the
  bars of the United States District Court for the Northern District of California, the United States
  District Court for the Eastern District of California, the United States District Court for the
  Central District of California, the United States District Court for the Southern District of
  California, the United States District Court for the Southern District of New York, the United
  States District Court for the Eastern District of New York, and the bars of the United States
  Courts of Appeals for the Second and Ninth Circuits.
Case 2:19-cv-10302-BAF-RSW ECF No. 18-3 filed 01/31/20                 PageID.224      Page 14 of 24
                                                                                         PAGE 13


          Neal received his Juris Doctor from Boston University School of Law in 2011,
  graduating cum laude with two Dean’s Awards. During law school, Neal served as a Senior
  Articles Editor for the Review of Banking and Financial Law, where he authored two published
  articles about securitization reforms, both of which were cited by the New York Court of
  Appeals, the highest court in the state. Neal was also awarded Best Oral Argument in his moot
  court section, and he served as a Research Assistant for his Securities Regulation professor.
  Neal has also been honored as a 2014, 2015, 2016, and 2017 Super Lawyers Rising Star. In
  2007, Neal graduated with Honors from Brown University with a dual major in East Asian
  Studies and Philosophy.

                                   Selected Published Decisions:

  Martinelli v. Johnson & Johnson, 2019 WL 1429653 (N.D. Cal. Mar. 29, 2019), granting class
  certification of false advertising and other claims brought by purchasers of Benecol spreads
  labeled with the representation “No Trans Fats.”

  Dzielak v. Whirlpool Corp., 2017 WL 6513347 (D.N.J. Dec. 20, 2017), granting class
  certification of consumer protection claims brought by purchasers of Maytag Centennial washing
  machines marked with the “Energy Star” logo.

  Duran v. Obesity Research Institute, LLC, 204 Cal. Rptr. 3d 896 (Cal. Ct. App. 2016), reversing
  and remanding final approval of a class action settlement on appeal, regarding allegedly
  mislabeled dietary supplements, in connection with a meritorious objection.

  Marchuk v. Faruqi & Faruqi, LLP, et al., 100 F. Supp. 3d 302 (S.D.N.Y. 2015), granting
  individual and law firm defendants’ motion for judgment as a matter of law on plaintiff’s claims
  for retaliation and defamation, as well as for all claims against law firm partners, Nadeem and
  Lubna Faruqi.

  Ebin v. Kangadis Food Inc., 297 F.R.D. 561 (S.D.N.Y. 2014), granting nationwide class
  certification of false advertising and other claims brought by purchasers of purported “100%
  Pure Olive Oil” product.

  Ebin v. Kangadis Food Inc., 2014 WL 737878 (S.D.N.Y. Feb. 25, 2014), denying distributor’s
  motion for summary judgment against nationwide class of purchasers of purported “100% Pure
  Olive Oil” product.

                                     Selected Class Settlements:

  In Re NVIDIA GTX 970 Graphics Chip Litigation, Case No. 15-cv-00760-PJH (N.D. Cal. Dec. 7,
  2016) – final approval granted for $4.5 million class action settlement to resolve claims that a
  computer graphics card was allegedly sold with false and misleading representations concerning
  its specifications and performance.

  Hendricks v. StarKist Co., 2016 WL 5462423 (N.D. Cal. Sept. 29, 2016) – final approval granted
  for $12 million class action settlement to resolve claims that 5-ounce cans of tuna were allegedly
  underfilled.
Case 2:19-cv-10302-BAF-RSW ECF No. 18-3 filed 01/31/20                  PageID.225      Page 15 of 24
                                                                                          PAGE 14


  In re: Kangadis Food Inc., Case No. 8-14-72649 (Bankr. E.D.N.Y. Dec. 17, 2014) – class action
  claims resolved for $2 million as part of a Chapter 11 plan of reorganization, after a corporate
  defendant filed for bankruptcy, following claims that its olive oil was allegedly sold with false
  and misleading representations.

                                       Selected Publications:

  Neal Deckant, X. Reforms of Collateralized Debt Obligations: Enforcement, Accounting and
  Regulatory Proposals, 29 Rev. Banking & Fin. L. 79 (2009) (cited in Quadrant Structured
  Products Co., Ltd. v. Vertin, 16 N.E.3d 1165, 1169 n.8 (N.Y. 2014)).

  Neal Deckant, Criticisms of Collateralized Debt Obligations in the Wake of the Goldman Sachs
  Scandal, 30 Rev. Banking & Fin. L. 407 (2010) (cited in Quadrant Structured Products Co., Ltd.
  v. Vertin, 16 N.E.3d 1165, 1169 n.8 (N.Y. 2014); Lyon Village Venetia, LLC v. CSE Mortgage
  LLC, 2016 WL 476694, at *1 n.1 (Md. Ct. Spec. App. Feb. 4, 2016); Ivan Ascher, Portfolio
  Society: On the Capitalist Mode of Prediction, at 141, 153, 175 (Zone Books / The MIT Press
  2016); Devon J. Steinmeyer, Does State National Bank of Big Spring v. Geithner Stand a
  Fighting Chance?, 89 Chi.-Kent. L. Rev. 471, 473 n.13 (2014)).

                                       YITZCHAK KOPEL

          Yitzchak Kopel is a Partner with Bursor & Fisher, P.A. Yitz focuses his practice on
  consumer class actions, employment law disputes, and complex business litigation. He has
  represented corporate and individual clients before federal and state courts, as well as in
  arbitration proceedings.

         In 2017, Yitz obtained certification of nationwide classes on behalf of his clients in two
  cases. On July 7, 2017, Judge William H. Pauley III of the United States District Court for the
  Southern District of New York granted a motion to certify a nationwide class of purchasers of
  Bell + Howell Ultrasonic Pest Repellers. And on December 11, 2017, Judge Yvonne Gonzalez
  Rogers of the United States District Court for the Northern District of California granted a
  motion to certify a nationwide class of persons who received “wrong-number” robocalls from
  California Service Bureau, a debt collector. Bursor & Fisher was appointed as class counsel to
  represent the certified classes in both cases.

          Yitz is admitted to the State Bars of New York and New Jersey, the bar of the United
  States Court of Appeals for the Eleventh Circuit, and the bars of the United States District Courts
  for the Southern District of New York, Eastern District of New York, Eastern District of
  Missouri, and District of New Jersey.

         Yitz received his Juris Doctor from Brooklyn Law School in 2012, graduating cum
  laude with two Dean’s Awards. During law school, Yitz served as an Articles Editor for the
  Brooklyn Law Review and worked as a Law Clerk at Shearman & Sterling. In 2009, Yitz
  graduated cum laude from Queens College with a B.A. in Accounting.
Case 2:19-cv-10302-BAF-RSW ECF No. 18-3 filed 01/31/20                    PageID.226       Page 16 of 24
                                                                                            PAGE 15


                                    Selected Published Decisions:

  Hart v. BHH, LLC, 323 F. Supp. 3d 560 (S.D.N.Y. 2018), denying defendants’ motion for
  summary judgment in certified class action involving the sale of ultrasonic pest repellers.

  Hart v. BHH, LLC, 2018 WL 3471813 (S.D.N.Y. July 19, 2018), denying defendants’ motion to
  exclude plaintiffs’ expert in certified class action involving the sale of ultrasonic pest repellers.

  Penrose v. Buffalo Trace Distillery, Inc., 2018 WL 2334983 (E.D. Mo. Feb. 5, 2018), denying
  bourbon producers’ motion to dismiss fraud and consumer protection claims in putative class
  action.

  West v. California Service Bureau, Inc., 323 F.R.D. 295 (N.D. Cal. 2017), certifying a
  nationwide class of “wrong-number” robocall recipients.

  Hart v. BHH, LLC, 2017 WL 2912519 (S.D.N.Y. July 7, 2017), certifying nationwide class of
  purchasers of ultrasonic pest repellers.

  Browning v. Unilever United States, Inc., 2017 WL 7660643 (C.D. Cal. Apr. 26, 2017), denying
  motion to dismiss fraud and warranty claims in putative class action concerning facial scrub
  product.

  Brenner v. Procter & Gamble Co., 2016 WL 8192946 (C.D. Cal. Oct. 20, 2016), denying motion
  to dismiss warranty and consumer protection claims in putative class action concerning baby
  wipes.

  Hewlett v. Consolidated World Travel, Inc., 2016 WL 4466536 (E.D. Cal. Aug. 23, 2016),
  denying telemarketer’s motion to dismiss TCPA claims in putative class action.

  Bailey v. KIND, LLC, 2016 WL 3456981 (C.D. Cal. June 16, 2016), denying motion to dismiss
  fraud and warranty claims in putative class action concerning snack bars.

  Hart v. BHH, LLC, 2016 WL 2642228 (S.D.N.Y. May 5, 2016) denying motion to dismiss
  warranty and consumer protection claims in putative class action concerning ultrasonic pest
  repellers.

  Marchuk v. Faruqi & Faruqi, LLP, et al., 100 F. Supp. 3d 302 (S.D.N.Y. 2015), granting clients’
  motion for judgment as a matter of law on claims for retaliation and defamation in employment
  action.

  In re Scotts EZ Seed Litigation, 304 F.R.D. 397 (S.D.N.Y. 2015), granting class certification of
  false advertising and other claims brought by New York and California purchasers of grass seed
  product.

  Brady v. Basic Research, L.L.C., 101 F. Supp. 3d 217 (E.D.N.Y. 2015), denying diet pill
  manufacturers’ motion to dismiss its purchasers’ allegations for breach of express warranty in
  putative class action.
Case 2:19-cv-10302-BAF-RSW ECF No. 18-3 filed 01/31/20                   PageID.227      Page 17 of 24
                                                                                           PAGE 16


  Ward v. TheLadders.com, Inc., 3 F. Supp. 3d 151 (S.D.N.Y. 2014), denying online job board’s
  motion to dismiss its subscribers’ allegations of consumer protection law violations in putative
  class action.

  Ebin v. Kangadis Food Inc., 297 F.R.D. 561 (S.D.N.Y. 2014), granting nationwide class
  certification of false advertising and other claims brought by purchasers of purported “100%
  Pure Olive Oil” product.

  Ebin v. Kangadis Food Inc., 2014 WL 737878 (S.D.N.Y. Feb. 25, 2014), denying distributor’s
  motion for summary judgment against nationwide class of purchasers of purported “100% Pure
  Olive Oil” product.

                                     Selected Class Settlements:

  In re: Kangadis Food Inc., Case No. 8-14-72649 (Bankr. E.D.N.Y. Dec. 17, 2014), resolving
  class action claims for $2 million as part of a Chapter 11 plan of reorganization, after a corporate
  defendant filed for bankruptcy following the certification of nationwide claims alleging that its
  olive oil was sold with false and misleading representations.

                                 FREDERICK J. KLORCZYK III

          Frederick J. Klorczyk III is a Partner with Bursor & Fisher, P.A. Fred focuses his
  practice on complex business litigation and consumer class actions.

          Fred has substantial experience in successfully litigating and resolving consumer class
  actions involving claims of mislabeling, false or misleading advertising, and privacy violations.
  In 2019, Fred certified both a California and a 10-state express warranty class on behalf of
  purchasers of a butter substitute. In 2014, Fred served on the litigation team in Ebin v. Kangadis
  Food Inc. At class certification, Judge Rakoff adopted Fred’s choice of law fraud analysis and
  research directly into his published decision certifying a nationwide fraud class.

          Fred is admitted to the State Bars of California, New York, and New Jersey, and is a
  member of the bars of the United States District Courts for the Northern, Central, Eastern, and
  Southern Districts of California, the Southern, Eastern, and Northern Districts of New York, the
  District of New Jersey, and the Northern District of Illinois, as well as the bars of the United
  States Court of Appeals for the Second and Ninth Circuits.

         Fred received his Juris Doctor from Brooklyn Law School in 2013, graduating magna
  cum laude with two CALI Awards for the highest grade in his classes on conflict of laws and
  criminal law. During law school, Fred served as an Associate Managing Editor for the Brooklyn
  Journal of Corporate, Financial and Commercial Law and as an intern to the Honorable Alison J.
  Nathan of the United States District Court for the Southern District of New York and the
  Honorable Janet Bond Arterton of the United States District Court for the District of
  Connecticut. In 2010, Fred graduated from the University of Connecticut with a B.S. in Finance.
Case 2:19-cv-10302-BAF-RSW ECF No. 18-3 filed 01/31/20                  PageID.228      Page 18 of 24
                                                                                         PAGE 17


                                   Selected Published Decisions:

  Revitch v. New Moosejaw, LLC, 2019 WL 5485330 (N.D. Cal. Oct. 23, 2019), denying
  defendants’ motions to dismiss consumer’s allegations of state privacy law violations in putative
  class action.

  In re Welspun Litigation, 2019 WL 2174089 (S.D.N.Y. May 20, 2019), denying retailers’ and
  textile manufacturer’s motion to dismiss consumers’ allegations of false advertising relating to
  purported “100% Egyptian Cotton” linen products.

  Martinelli v. Johnson & Johnson, 2019 WL 1429653 (E.D. Cal. Mar. 29, 2019), granting class
  certification of California false advertising claims and multi-state express warranty claims
  brought by purchasers of a butter substitute.

  Porter v. NBTY, Inc., 2016 WL 6948379 (N.D. Ill. Nov. 28, 2016), denying supplement
  manufacturer’s motion to dismiss consumers’ allegations of false advertising relating to whey
  protein content.

  Weisblum v. Prophase Labs, Inc., 88 F. Supp. 3d. 282 (S.D.N.Y. 2015), denying supplement
  manufacturer’s motion to dismiss consumers’ allegations of false advertising relating to a
  homeopathic cold product.

  In re Scotts EZ Seed Litigation, 304 F.R.D. 397 (S.D.N.Y. 2015), granting class certification of
  false advertising and other claims brought by New York and California purchasers of grass seed
  product.

  Marchuk v. Faruqi & Faruqi, LLP, et al., 100 F. Supp. 3d 302 (S.D.N.Y. 2015), granting
  individual and law firm defendants’ motion for judgment as a matter of law on plaintiff’s claims
  for retaliation and defamation, as well as for all claims against law firm partners, Nadeem and
  Lubna Faruqi.

  Ebin v. Kangadis Food Inc., Case No. 13-4775 (2d Cir. Apr. 15, 2015), denying olive oil
  manufacturer’s Rule 23(f) appeal following grant of nationwide class certification.

  Ebin v. Kangadis Food Inc., 297 F.R.D. 561 (S.D.N.Y. 2014), granting nationwide class
  certification of false advertising and other claims brought by purchasers of purported “100%
  Pure Olive Oil” product.

  Ebin v. Kangadis Food Inc., 2014 WL 737878 (S.D.N.Y. Feb. 25, 2014), denying distributor’s
  motion for summary judgment against nationwide class of purchasers of purported “100% Pure
  Olive Oil” product.

                                     Selected Class Settlements:

  Gregorio v. Premier Nutrition Corp., Case No. 17-cv-05987-AT (S.D.N.Y. 2019) – final
  approval granted for $9 million class settlement to resolve claims of protein shake purchasers for
  alleged false advertising.
Case 2:19-cv-10302-BAF-RSW ECF No. 18-3 filed 01/31/20                   PageID.229       Page 19 of 24
                                                                                            PAGE 18


  Ruppel v. Consumers Union of United States, Inc., Case No. 16-cv-02444-KMK (S.D.N.Y.
  2018) – final approval granted for $16.375 million class settlement to resolve claims of magazine
  subscribers for alleged statutory privacy violations.

  In Re: Blue Buffalo Marketing And Sales Practices Litigation, Case No. 14-MD-2562-RWS
  (E.D. Mo. 2016) –final approval granted for $32 million class settlement to resolve claims of pet
  owners for alleged false advertising of pet foods.

  In re: Kangadis Food Inc., Case No. 8-14-72649 (Bankr. E.D.N.Y. Dec. 17, 2014) – resolved
  class action claims for $2 million as part of a Chapter 11 plan of reorganization, after a corporate
  defendant filed for bankruptcy following the certification of nationwide claims alleging that its
  olive oil was sold with false and misleading representations.

                                    YEREMEY O. KRIVOSHEY

          Yeremey O. Krivoshey is a Partner with Bursor & Fisher, P.A. Mr. Krivoshey focuses
  his practice on class actions involving false advertising, fraud, illegal fees in consumer contracts,
  invasion of privacy, and unlawful debt collection practices. He has represented clients in a wide
  array of civil litigation, including appeals before the Ninth Circuit.

          Mr. Krivoshey served as trial counsel with Mr. Bursor in Perez. v. Rash Curtis &
  Associates, where, in May 2019, the jury returned a verdict for a minimum of $267 million in
  statutory damages under the Telephone Consumer Protection Act.

          Mr. Krivoshey is admitted to the State Bar of California. He is also a member of the bars
  of the United States Court of Appeals for the Ninth Circuit and the United States District Courts
  for the Northern, Central, Southern, and Eastern Districts of California.

         Mr. Krivoshey graduated from New York University School of Law in 2013, where he
  was a Samuel A. Herzog Scholar. Prior to Bursor & Fisher, P.A., Mr. Krivoshey worked as a
  Law Clerk at Vladeck, Waldman, Elias & Engelhard, P.C, focusing on employment
  discrimination and wage and hour disputes. In law school, he has also interned at the American
  Civil Liberties Union and the United States Department of Justice. In 2010, Mr. Krivoshey
  graduated cum laude from Vanderbilt University.

                                         Representative Cases:

  Perez v. Rash Curtis & Associates, Case No. 16-cv-03396-YGR (N.D. Cal. May 13, 2019). Mr.
  Krivoshey litigated claims against a national health-care debt collection agency on behalf of
  people that received autodialed calls on their cellular telephones without their prior express
  consent. Mr. Krivoshey successfully obtained nationwide class certification, defeated the
  defendant’s motion for summary judgment, won summary judgment as to the issue of prior
  express consent and the use of automatic telephone dialing systems, and navigated the case
  towards trial. With his partner, Scott Bursor, Mr. Krivoshey obtained a jury verdict finding that
  the defendant violated the Telephone Consumer Protection Act (“TCPA”) 534,712 times. Under
  the TCPA, class members are entitled to a minimum of $500 per each call made in violation of
  the TCPA – in this case, a minimum of $267 million for 534,712 unlawful calls.
Case 2:19-cv-10302-BAF-RSW ECF No. 18-3 filed 01/31/20                   PageID.230      Page 20 of 24
                                                                                           PAGE 19


                                    Selected Published Decisions:

  Bayol v. Zipcar, Inc., 2014 WL 4793935 (N.D. Cal. Sept. 25, 2014), denying enforcement of
  forum selection clause based on public policy grounds.

  Bayol v. Zipcar, Inc., 78 F. Supp. 3d 1252 (N.D. Cal. Jan. 29, 2015), denying car-rental
  company’s motion to dismiss its subscriber’s allegations of unlawful late fees.

  Brown v. Comcast Corp., 2016 WL 9109112 (C.D. Cal. Aug. 12, 2016), denying internet service
  provider’s motion to compel arbitration of claims alleged under the Telephone Consumer
  Protection Act.

  Horanzy v. Vemma Nutrition Co., Case No. 15-cv-298-PHX-JJT (D. Ariz. Apr. 16, 2016),
  denying multi-level marketer’s and its chief scientific officer’s motion to dismiss their
  customer’s fraud claims.
  McMillion, et al. v. Rash Curtis & Associates, 2017 WL 3895764 (N.D. Cal. Sept. 6, 2017),
  granting nationwide class certification of Telephone Consumer Protection Act claims by persons
  receiving autodialed and prerecorded calls without consent.
  McMillion, et al. v. Rash Curtis & Associates, 2018 WL 692105 (N.D. Cal. Feb. 2, 2018),
  granting plaintiffs’ motion for partial summary judgment on Telephone Consumer Protection Act
  violations in certified class action.
  Salazar v. Honest Tea, Inc., 2015 WL 7017050 (E.D. Cal. Nov. 12. 2015), denying
  manufacturer’s motion for summary judgment as to customer’s false advertising claims.

                                     Selected Class Settlements:

  Retta v. Millennium Prods., Inc., (Central District of California) - $8.25 million settlement to
  resolve claims of bottled tea purchasers for alleged false advertising.

                                       PHILIP L. FRAIETTA

         Philip L. Fraietta is a Partner with Bursor & Fisher, P.A. Phil focuses his practice on data
  privacy, complex business litigation, consumer class actions, and employment law disputes.

          Phil has significant experience in litigating consumer class actions, particularly those
  involving data privacy claims. Since 2016, Phil has settled five state privacy law actions on a
  class-wide basis for a total of over $95 million in settlement value for class members. In
  addition to data privacy claims, Phil has significant experience in litigating and settling class
  action claims involving dietary supplements.

          Phil is admitted to the State Bars of New York and New Jersey, the bars of the United
  States District Courts for the Southern District of New York, the Eastern District of New York,
  the Western District of New York, the Northern District of New York, the District of New
  Jersey, the Eastern District of Michigan and the United States Court of Appeals for the Second
  Circuit. Phil was a Summer Associate with Bursor & Fisher prior to joining the firm.
Case 2:19-cv-10302-BAF-RSW ECF No. 18-3 filed 01/31/20                   PageID.231      Page 21 of 24
                                                                                           PAGE 20


         Phil received his Juris Doctor from Fordham University School of Law in 2014,
  graduating cum laude. During law school, Phil served as an Articles & Notes Editor for the
  Fordham Law Review, and published two articles. In addition, Phil received the Addison M.
  Metcalf Labor Law Prize for the highest grade in his graduating class in the Labor Law course,
  and received the highest grade in his Anti-Discrimination Law & Policy course. In 2011, Phil
  graduated cum laude from Fordham University with a B.A. in Economics.

                                    Selected Published Decisions:

  Boelter v. Hearst Communications, Inc., 269 F. Supp. 3d 172 (S.D.N.Y. 2017), granting
  plaintiff’s motion for partial summary judgment on state privacy law violations in putative class
  action.

  Boelter v. Hearst Communications, Inc., 192 F. Supp. 3d 427 (S.D.N.Y. 2016), denying
  publisher’s motion to dismiss its subscriber’s allegations of state privacy law violations in
  putative class action.

  Boelter v. Advance Magazine Publishers Inc., 210 F. Supp. 3d 579 (S.D.N.Y. 2016), denying
  publisher’s motion to dismiss its subscriber’s allegations of state privacy law violations in
  putative class action.

  Porter v. NBTY, Inc., 2016 WL 6948379 (N.D. Ill. Nov. 28, 2016), denying supplement
  manufacturer’s motion to dismiss consumers’ allegations of false advertising relating to whey
  protein content.

                                     Selected Class Settlements:

  Edwards v. Hearst Communications, Inc., Case No. 15-cv-09279-AT (S.D.N.Y. 2019) – final
  approval granted for $50 million class settlement to resolve claims of magazine subscribers for
  alleged statutory privacy violations.

  Moeller v. Advance Magazine Publishers, Inc. d/b/a Condé Nast, Case No. 15-cv-05671-NRB
  (S.D.N.Y. 2019) – final approval granted for $13.75 million class settlement to resolve claims of
  magazine subscribers for alleged statutory privacy violations.

  Gregorio v. Premier Nutrition Corp., Case No. 17-cv-05987-AT (S.D.N.Y. 2019) – final
  approval granted for $9 million class settlement to resolve claims of protein shake purchasers for
  alleged false advertising.

  Ruppel v. Consumers Union of United States, Inc., Case No. 16-cv-02444-KMK (S.D.N.Y.
  2018) – final approval granted for $16.375 million class settlement to resolve claims of magazine
  subscribers for alleged statutory privacy violations.

  Taylor v. Trusted Media Brands, Inc., Case No. 16-cv-01812-KMK (S.D.N.Y. 2018) – final
  approval granted for $8.225 million class settlement to resolve claims of magazine subscribers
  for alleged statutory privacy violations.
Case 2:19-cv-10302-BAF-RSW ECF No. 18-3 filed 01/31/20                 PageID.232      Page 22 of 24
                                                                                         PAGE 21


  Moeller v. American Media, Inc., Case No. 16-cv-11367-JEL (E.D. Mich. 2017) – final approval
  granted for $7.6 million class settlement to resolve claims of magazine subscribers for alleged
  statutory privacy violations.

                                      SARAH N. WESTCOT

          Sarah N. Westcot is an Associate with Bursor & Fisher, P.A. Ms. Westcot focuses her
  practice on complex business litigation and consumer class actions. Prior to joining Bursor &
  Fisher, Ms. Westcot litigated civil actions as an attorney with Bay Area Legal Aid in San Jose,
  CA.

          Ms. Westcot served as trial counsel with Mr. Bursor in Ayyad v. Sprint Spectrum L.P.,
  and helped to win a jury verdict defeating Sprint’s $1.06 billion counterclaim and securing the
  class’s recovery of more than $275 million in cash and debt relief.

         Ms. Westcot is admitted to the State Bar of California and is a member of the bars of the
  United States District Courts for the Northern, Central, Southern, and Eastern Districts of
  California.

         Ms. Westcot received her Juris Doctor from the University of Notre Dame Law School in
  2009. During her third year of law school, Ms. Westcot worked as a law clerk with the local
  public defender’s office representing juvenile clients in criminal hearings. She graduated with
  honors from the University of Florida in 2005.

                                        ALEC M. LESLIE

        Alec Leslie is an Associate with Bursor & Fisher, P.A. He focuses his practice on
  consumer class actions, employment law disputes, and complex business litigation.

         Alec is admitted to the State Bar of New York and is a member of the bar of the United
  States District Courts for the Southern and Eastern Districts of New York. Alec was a Summer
  Associate with Bursor & Fisher prior to joining the firm.

         Alec received his Juris Doctor from Brooklyn Law School in 2016, graduating cum
  laude. During law school, Alec served as an Articles Editor for Brooklyn Law Review. In
  addition, Alec served as an intern to the Honorable James C. Francis for the Southern District of
  New York and the Honorable Vincent Del Giudice, Supreme Court, Kings County. Alec
  graduated from the University of Colorado with a B.A. in Philosophy in 2012.

                                         BLAIR E. REED

        Blair Reed is an Associate with Bursor & Fisher, P.A. She focuses her practice on
  complex business litigation and consumer class actions.

          Blair served on the trial team for Perez v. Rash Curtis & Associates, where Bursor &
  Fisher won a jury verdict of over $265 million for violations of the Telephone Consumer
  Protection Act.
Case 2:19-cv-10302-BAF-RSW ECF No. 18-3 filed 01/31/20                 PageID.233       Page 23 of 24
                                                                                         PAGE 22




         Blair is admitted to the State Bar of California and is a member of the bars of the United
  States District Courts for the Northern, Central, Southern, and Eastern Districts of California.

         Blair received her Juris Doctor from the University of San Francisco School of Law in
  2017, where she was a Dean’s Scholar and served as a staff member for USF Law Review.
  During law school, Blair worked as a Law Clerk at a Bay Area law firm with a focus on wage
  and hour class actions. In addition, she worked as a Law Clerk at the Santa Cruz County District
  Attorney’s Office. In 2013, Blair graduated from the University of San Francisco where she
  played on the Women’s Tennis Team and studied Communications.

                                     ANDREW OBERGFELL

          Andrew Obergfell is an Associate with Bursor & Fisher, P.A. Andrew focuses his
  practice on complex civil litigation and class actions.

          Andrew graduated from Drew University with summa cum laude distinction. While at
  Drew University, Andrew was captain of the varsity baseball team. Andrew was inducted into
  the Phi Beta Kappa honor society and was President of the college’s chapter of the Pi Sigma
  Alpha political science honor society.

          Andrew attended Seton Hall University School of Law, where he obtained his law degree
  with magna cum laude distinction, and was inducted into the prestigious Order of the Coif honor
  society. While in law school, Andrew was an editor and published author for the Seton Hall Law
  Review, participated in the Impact Litigation Clinic, and was a member of the Interscholastic
  Moot Court Board. As part of the Interscholastic Moot Court Board, Andrew received the
  national best-brief award in the 2015 ABA National Appellate Advocacy Competition, as well as
  the 2015 best student-written brief of the year award as recognized by Scribes, the American
  Society of Legal Writers.

         Prior to joining the firm, Andrew practiced at an AmLaw 100 law firm. He also clerked
  for The Honorable Douglas M. Fasciale in the New Jersey Superior Court, Appellate Division, in
  Newark, New Jersey.

                                         ALLYSON SHEA

         Allyson Shea is a Law Clerk with Bursor & Fisher, P.A.

         Allyson was a Summer Associate with Bursor & Fisher prior to joining the firm.

         Allyson received her Juris Doctor from Columbia Law School in 2018, where she was a
  Harlan Fiske Stone Scholar and Executive Articles Editor of the Columbia Journal of Law & the
  Arts. In 2012, she graduated cum laude from Columbia University.

                                     MATTHEW KNOWLES

         Matthew Knowles is a Law Clerk with Bursor & Fisher, P.A.
Case 2:19-cv-10302-BAF-RSW ECF No. 18-3 filed 01/31/20                PageID.234      Page 24 of 24
                                                                                       PAGE 23


         Matthew was a Summer Associate with Bursor & Fisher prior to joining the firm.

          Matthew received his Juris Doctor from Fordham University School of Law in 2019.
  During law school, Matthew served as a Law Clerk with the National Labor Relations Board and
  as an intern to the Honorable Claire C. Cecchi of the U.S. District of New Jersey and the
  Fordham Consumer Law Clinic. Matthew was also a member of the Fordham Urban Law
  Journal, for which he published an article, and a founder and Board Member of the Fordham
  Health Law Society. Matthew graduated from the University of Warwick, UK, in 2013 with a
  B.A. in Philosophy.

                                          MAX ROBERTS

         Max Roberts is a Law Clerk with Bursor & Fisher, P.A.

         Max was a Summer Associate with Bursor & Fisher prior to joining the firm.

          Max received his Juris Doctor from Fordham University School of Law in 2019,
  graduating cum laude. During law school, Max was a member of Fordham’s Moot Court Board,
  the Brennan Moore Trial Advocates, and the Fordham Urban Law Journal, for which he
  published an article. In addition, Max served as an intern to the Honorable Vincent L. Briccetti
  for the Southern District of New York and the Fordham Criminal Defense Clinic. Max
  graduated from Johns Hopkins University in 2015 with a B.A. in Political Science.

         Outside of the law, Max is an avid triathlete.
